Opinion filed January 4, 2013




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-12-00282-CV
                                        __________

              IN THE INTEREST OF T.M. AND C.M., CHILDREN


                            On Appeal from the 35th District Court

                                     Brown County, Texas

                                Trial Court Cause No. DV0808185


                            MEMORANDUM                 OPINION
       Thomas Wayne Womack and Mary Womack are the appellants in this appeal. They have
filed an unopposed motion to dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the
motion, appellants state that they “request to dismiss their cause of action at this time.”
Therefore, in accordance with appellants’ request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed.



                                                           PER CURIAM

January 4, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.